Filed pursuant to Rule 433 Registration No. 333-171806 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES E 2.30% SENIOR NOTES, DUE JULY 20, 2016 FINAL TERM SHEET DATED JULY 13, 2011 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 2.30% Senior Notes, due July 20, 2016 Expected Ratings1: Aa1 / AA- / AA (Stable / Positive / Stable) Principal Amount: Issue Price: 99.939% Trade Date: July 13, 2011 Settlement Date (T+5)2: July 20, 2011 Maturity Date: July 20, 2016 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 2.30% Treasury Benchmark: UST 1.500% due June 30,2016 Treasury Benchmark Price: 100 - 10 1/4 Treasury Yield: 1.433 % Re-offer Spread to Treasury Benchmark: T + 88bps Re-Offer Yield: 2.313% Fees: 0.25% Interest Payment Dates: Semi-annually on January 20 and July 20, beginning January 20, 2012 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. 2 Under Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market generally are required to settle in three business days, unless the parties to such trade expressly agree otherwise. Accordingly, purchasers who wish to trade the Notes on the pricing date or the next succeeding business day will be required, by virtue of the fact that the Notes initially will settle in five business days (T+5), to specify alternative settlement arrangements to prevent a failed settlement. Payment Convention: Unadjusted following business day convention Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN 78008TLB8 / US78008TLB88 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Citigroup Global Markets Inc. Wells Fargo Securities, LLC Co-Managers: ANZ Securities, Inc. Barclays Capital Inc. BB&T Capital Markets, a division of Scott & Stringfellow, LLC BNP Paribas Securities Corp. Goldman, Sachs & Co. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC Lloyds Securities Inc. Morgan Stanley & Co. LLC nabSecurities, LLC UBS Securities LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead manager will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC, toll free at 1-866-375-6829, Citigroup Global Markets Inc. toll free at 1-877-858-5407 or Wells Fargo Securities, LLC toll free at 1-800-326-5897.
